Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No.16725469 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Copending Application:16725469
Current application:16728577
1. A diaphragm assembly for a miniature acoustical transducer comprising: a frame comprising therein an opening there through, a movable element disposed in the opening, and a hinge connecting the movable element to the frame, where the movable element: is made of a material being a metal or alloy having a Young's Modulus of 10-100 GPa and a density of 500-3000 kg/m.sup.3 and has a thickness in the interval of 3-50 .mu.m, where the hinge and frame comprises the material, the frame further comprising a stiffening element. 
2. A diaphragm assembly according to claim 1, wherein the movable element is an at least substantially plane element defining a plane. 
3. A diaphragm assembly according to claim 2, wherein the movable element has the thickness in a direction perpendicular to the plane, the frame comprising a first portion made of the material and connected to the hinge, and where the stiffening element is an element attached to the first portion. 
4. A diaphragm assembly according to claim 2, wherein the frame and movable element are made of the same sheet of the material, the sheet having the thickness. 
5. A diaphragm assembly according to claim 1, wherein, for each portion of the frame, movable element and hinge, the thickness is determined in a direction perpendicular to an outer surface of the portion. 
6. A diaphragm assembly according to claim 5, wherein the movable element defines a plane and wherein the frame has inner portions, adjacent to the movable element, which extend at least substantially parallel with the plane, and outer portions, defining the stiffening element, which extends at an angle to the plane. 
7. A diaphragm assembly according to claim 6, wherein the movable element defines a longitudinal direction, where the outer portions extend at least substantially parallel to the longitudinal direction. 
8. A diaphragm assembly according to claim 1, wherein the hinge is made of at least substantially the same material and has at least substantially the same thickness. 
9. A transducer comprising a diaphragm assembly according to claim 1, as well as: a drive unit connected to the movable element and configured to move the movable element relative to the frame and a housing in which the diaphragm assembly is provided, the housing defining an inner space which is divided into two spaces by the diaphragm assembly. 
10. A microphone comprising a diaphragm assembly according to claim 1, as well as: a sensor unit connected to the movable element and configured to sense movement of the movable element relative to the frame and a housing in which the diaphragm assembly is provided, the housing defining an inner space which is divided into two spaces by the diaphragm assembly. 
11. A method of manufacturing the diaphragm assembly according to claim 1, the method comprising: providing a sheet of the material and with the thickness and removing a portion of the material to form the movable element and the hinge. 
12. A method according to claim 11, further comprising the step of attaching an element to the sheet, before or during the removal step, the element forming, with a portion of the sheet, the frame. 
13. A method according to claim 11, further comprising the step of, before or during the removal step, bending outer portions of the sheet, forming the frame, to obtain an angle to a plane of the movable element. 
14. A method of manufacturing a transducer according to claim 9, the method comprising: providing the diaphragm assembly, positioning the diaphragm in the housing and attaching the movable element to the drive unit. 
15. A method of manufacturing a microphone according to claim 10, the method comprising: providing the diaphragm assembly, positioning the diaphragm in the housing and attaching the movable element to the sensor unit. 

1. A diaphragm assembly for a miniature acoustical transducer comprising: a frame comprising therein an opening there through, a movable element disposed in the opening, and a hinge connecting the movable element to the frame, where the movable element: is made of a material being a metal or alloy having a Young's Modulus of 10-100 GPa and a density of 500-3000 kg/m.sup.3 and has a first thickness in the interval of 3-50 .mu.m, where the hinge and frame comprises the material, the frame further comprising a stiffening element. 
2. A diaphragm assembly according to claim 1, wherein the movable element is an at least substantially plane element defining a plane. 
3. A diaphragm assembly according to claim 2, wherein the movable element has the thickness in a direction perpendicular to the plane, the frame comprising a first portion made of the material and connected to the hinge, and where the stiffening element is an element attached to the first portion. 
4. A diaphragm assembly according to claim 2, wherein the frame and movable element are made of the same sheet of the material, the sheet having the first thickness. 
5. A diaphragm assembly according to claim 1, wherein, for each portion of the frame, movable element and hinge, the thickness is determined in a direction perpendicular to an outer surface of the portion. 
6. A diaphragm assembly according to claim 5, wherein the movable element defines a plane and wherein the frame has inner portions, adjacent to the movable element, which extend at least substantially parallel with the plane, and outer portions, defining the stiffening element, which extends at an angle to the plane. 
7. A diaphragm assembly according to claim 6, wherein the movable element defines a longitudinal direction, where the outer portions extend at least substantially parallel to the longitudinal direction. 
8. A diaphragm assembly according to claim 1, wherein the hinge is made of at least substantially the same material and has at least substantially the same thickness. 
9. A transducer comprising a diaphragm assembly according to claim 1 as well as: a drive unit connected to the movable element and configured to move the movable element relative to the frame and a housing in which the diaphragm assembly is provided, the housing defining an inner space which is divided into two spaces by the diaphragm assembly. 
10. A microphone comprising a diaphragm assembly according to claim 1, as well as: a sensor unit connected to the movable element and configured to sense movement of the movable element relative to the frame and a housing in which the diaphragm assembly is provided, the housing defining an inner space which is divided into two spaces by the diaphragm assembly. 
11. A method of manufacturing the diaphragm assembly according to claim 1, the method comprising: providing a sheet of the material and with the thickness and removing a portion of the material to form the movable element and the hinge. 
12. A method according to claim 11, further comprising the step of attaching an element to the sheet, before or during the removal step, the element forming, with a portion of the sheet, the frame. 
13. A method according to claim 11, further comprising the step of, before or during the removal step, bending outer portions of the sheet, forming the frame, to obtain an angle to a plane of the movable element. 
14. A method of manufacturing a transducer according to claim 9, the method comprising: providing the diaphragm assembly, positioning the diaphragm in the housing and attaching the movable element to the drive unit. 
15. A method of manufacturing a microphone according to claim 10, the method comprising: providing the diaphragm assembly, positioning the diaphragm in the housing and attaching the movable element to the sensor unit. 



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20030099371) in view of Devantier (US 6404897).  

As to Claim 1, Ogura teaches a diaphragm assembly ( diaphragm of a piezoelectric element, abstract) for a miniature acoustical transducer ( piezoelectric speaker, abstract) comprising: a frame ( frame 2, Figure 1 or outer frame 11 and inner frame 12, Figure 7, [0064]) ,) comprising therein an opening there through, ( a frame having space to accommodate diaphragm 13a , Figures 7 and 8) a movable element disposed in the opening and a hinge connecting the movable element to the frame, The rectangular-like-shape diaphragm 13a is connected to the lattice-shape inner frame portion 12 via  See at least [0064], [0066] and [0067] Regarding the following: where the movable element: is made of a material being a metal or alloy having a Young's Modulus of 10-100 GPa and a density of 500-3000 kg/m.sup.3 and has a first thickness in the interval of 3-50 .mu.m, where the hinge and frame comprises the material, the frame further comprising a stiffening element, Ogura teaches on [0067] and [0068] a composite diaphragm material having a thickness of 100 .mu.m, the surface materials made of 42 alloy each having a thickness of 20 .mu.m and the core material made of light-weight metal, such as aluminum, having a thickness of 60 .mu.m are bonded together, thereby obtaining a three-layer diaphragm material having a total thickness of 100 .mu.m and on [0038] , Figures 2 and 3 teaches the purpose of forming the diaphragm material so as to have a thickness of 50 .mu.m (micrometer), 42 alloy stainless material (42Ni--Fe: hereinafter referred to as 42 alloy) having a thickness of 10 .mu.m is used for the surface materials 7 to sandwich the core material 8, thereby forming a three-layer diaphragm material having a thickness of 50 .mu.m. For the core where the movable element: is made of a material being a metal or alloy having a Young's Modulus of 10-100 GPa and a density of 500-3000 kg/m.sup.3 and where the hinge and frame comprises the material, the frame further comprising a stiffening element. However, Devantier in related field (electro acoustic devices) teaches speaker diaphragm formed of a matrix or layers of light metal such as aluminum sandwiched between two ceramic layers, preferably aluminum oxide (Al.sub.2 O.sub.3). The material is particularly useful as a loudspeaker diaphragm. The ceramics, Al.sub.2 O.sub.3, are generally stiffer than metals and also offer improved damping. A loudspeaker diaphragm made of aluminum oxide would offer performance superior to any of the known materials today. Unfortunately, ceramics are also very brittle, and a diaphragm made of pure aluminum oxide would "shatter itself to bits" under normal loudspeaker operations. Thus, the material of the present invention is made of two layers of ceramic separated by a light metal substrate. Of the common metals, aluminum has the lowest density, making it the ideal substrate. However, there is no known reason why other metals, such as copper, titanium, and the like should not have the same advantages as the use of aluminum. See at least col. 2 lines 41-60. Devantier further teaches on Figure 15, that the thickness of aluminum sheet is selectable. Further on page 2, Table 2, Devantier shows the Young’s modulus of Aluminum is about 70 GPa and density of aluminum is about density ranging from 2640kg/m3 and 2810kg/m3  https://www.thyssenkrupp-materials.co.uk/density-of-aluminium.html). It would have been obvious to one of ordinary skill in the art to select the diaphragm made of desired metal, metal alloys, polymer material and desired 
Regarding the limitation: the hinge and frame comprises the material, the frame further comprising a stiffening element, Devantier teaches stiffening by anodizing as taught on col. 2 lines 60-68 and col. 3 lines 1-4, Figure 15.   
As to Claim 2, Ogura in view of Devantier teaches the limitations of Claim 1, and wherein the movable element is an at least substantially plane element defining a plane, Ogura on Figures 1 and 2 shows the diaphragm 3 is planar, [0034].
As to Claim 4, Ogura in view of Devantier teaches the limitations of Claim 2, and wherein the frame and movable element are made of the same sheet of the material, the sheet having the thickness, the frame portion 2, the diaphragm 3, and the damper portions 4a through 4d are integrally formed by etching or stamping a flat sandwich laminate with press forming or the like. Ogura [0033]. 
As to Claim 5, Ogura in view of Devantier teaches the limitations of Claim 1, and wherein, for each portion of the frame, movable element and hinge, the thickness is determined in a direction perpendicular to an outer surface of the portion, Ogura teaches a piezoelectric speaker 1 includes a frame portion 2, a diaphragm 3, a plurality of damper portions 4a through 4d, a piezoelectric element 5, and edge portions 6a through 6d. The frame portion 2, the diaphragm 3, and the damper portions 4a through 4d are integrally formed by etching or stamping a flat sandwich laminate with press forming or the like. The rectangular-like-shape diaphragm 3 is connected to the  See at least [0033]. Since as shown on Figure 7, the stack of laminated layers have thickness in direction perpendicular to the frame portion 11. 
As to Claim 6, Ogura in view of Devantier teaches the limitations of Claim 5, and wherein the movable element defines a plane and wherein the frame has inner portions, adjacent to the movable element, which extend at least substantially parallel with the plane, and outer portions, defining the stiffening element, which extends at an angle to the plane, Ogura teaches the piezoelectric speaker 10 includes an outer frame portion 11, an inner frame portion 12, diaphragms 13a through 13d, a piezoelectric element 14, damper portions 15a through 15d and 16a through 16h, and edge portions 17a through 17d and 18a through 18h. The outer frame portion 11, the inner frame portion 12, the diaphragms 13a through 13d, the damper portions 15a through 15d and 16a through 16h, and the edge portions 17a through 17d and 18a through 18h are integrally formed by etching or stamping the above-described flat sandwich-laminate clad material with press forming or the like. The rectangular-like-shape diaphragm 13a is connected to the lattice-shape inner frame portion 12 via the damper portions 16a and 16b each being bended in a U-like shape to serve as an arm-like bridge between the diaphragm 13a and the inner frame portion 12. Similarly, the diaphragm 13b is connected to the inner 
As to Claim 7, Ogura in view of Devantier teaches the limitations of Claim 6, and wherein the movable element defines a longitudinal direction, where the outer portions extend at least substantially parallel to the longitudinal direction, Ogura teaches the piezoelectric speaker 10 includes an outer frame portion 11, an inner frame portion 12, diaphragms 13a through 13d, a piezoelectric element 14, damper portions 15a through 15d and 16a through 16h, and edge portions 17a through 17d and 18a through 18h. The outer frame portion 11, the inner frame portion 12, the diaphragms 13a through 13d, the damper portions 15a through 15d and 16a through 16h, and the edge portions 17a through 17d and 18a through 18h are integrally formed by etching or stamping the above-described flat sandwich-laminate clad material with press forming or the like. The rectangular-like-shape diaphragm 13a is connected to the lattice-shape inner frame portion 12 via the damper portions 16a and 16b each being bended in a U-like shape to serve as an arm-like bridge between the diaphragm 13a and the inner frame portion 12. Similarly, the diaphragm 13b is connected to the inner frame portion 12 via the damper portions 16c and 16d; the diaphragm 13c is connected thereto via the damper portions 16e and 16f; and the diaphragm 13d is connected thereto via the damper portions 16g and 16h. The inner frame portion 12 is connected to the outer frame portion 11 via the 
 
As to Claim 8, Ogura in view of Devantier teaches the limitations of Claim 1, and wherein the hinge is made of at least substantially the same material and has at least substantially the same thickness, [0064] teaches the damper portions 15a through 15d and 16a through 16h, and the edge portions 17a through 17d and 18a through 18h are integrally formed by etching or stamping the above-described flat sandwich-laminate clad material with press forming or the like. The rectangular-like-shape diaphragm 13a is connected to the lattice-shape inner frame portion 12 via the damper portions 16a and 16b each being bended in a U-like shape to serve as an arm-like bridge between the diaphragm 13a and the inner frame portion 12. Similarly, the diaphragm 13b is connected to the inner frame portion 12 via the damper portions 16c and 16d; the diaphragm 13c is connected thereto via the damper portions 16e and 16f; and the diaphragm 13d is connected thereto via the damper portions 16g and 16h. The inner frame portion 12 is connected to the outer frame portion 11 via the damper portions 15a through 15d. The outer frame portion 11 is fixed to a fixing member (not shown) of the piezoelectric speaker 10.

As to Claim 11, Ogura in view of Devantier teaches the limitations of Claim 1, the method comprising: providing a sheet of the material and with the thickness and removing a portion of the material to form the movable element and the hinge, Ogura teaches on [0038], the diaphragm 3, and the damper portions 4 are formed by etching or stamping the flat sandwich laminate (hereinafter also referred to as diaphragm 
Allowable Subject Matter
Claims 3, 9, 10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim ( US 20180027325A1) teaches a microphone comprises: a vibration member having a plate shape and formed so as to have elasticity and cause bending due to sound waves; a case having a depressed groove, which forms an air layer between the depressed groove and the vibration member since the vibration member is stacked on an upper part thereof, and coupled to the upper part of the depressed groove such that the vibration member is vibrated by sound waves; and a vibration detection unit provided on the vibration unit and the case and measuring the vibration of the vibration member vibrating by sound waves on the case, wherein when the vibration member vibrates, the air in the air layer flows so as to damp the vibration of the vibration member. See at least abstract. Further, on [0009] and the microphone may further include hinge parts which are formed to protrude in both directions in the horizontal direction of the vibration member and serve as a rotary axis when the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651